     Case 7:14-cv-03989-KMK-LMS Document 129 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FELIX APONTE,

                               Plaintiff,
                                                             No. 14-CV-3989 (KMK)
                       v.
                                                                     ORDER
 ADA PEREZ, et al.,

                               Defendants.


KENNETH M. KARAS, United States District Judge:

       On April 20, 2020, the Court partially granted Defendants’ Motion for Summary

Judgment. (Dkt. No. 128.) The Court instructed Plaintiff to respond within 30 days of the

issuance of that Opinion & Order articulating whether and why Plaintiff is entitled to more than

$1 in nominal damages to compensate for any harm that occurred to him during a period of

unconstitutional detainment. (See id.) The Opinion & Order was mailed to Plaintiff’s address on

the docket. (See Dkt. (entry for April 23, 2020).) Plaintiff has not provided any submission with

such an explanation.

       Accordingly, it is hereby:

       ORDERED that the Clerk of Court enter judgment of nominal damages of $1 to Plaintiff

for his detainment between June 6 and June 20, 2008;1

       ORDERED that the Clerk of Court mail a copy of this Order to Plaintiff; and


       1
         See Davis v. N.Y. State Div. of Parole, No. 07-CV-5544, 2008 WL 3891524, at *10 n.33
(S.D.N.Y Aug. 20, 2008) (explaining that “damages based on the abstract value or importance of
constitutional rights are not a permissible element of compensatory damages in § 1983 cases, and
nominal damages, and not damages based on some undefinable value of infringed rights, are the
appropriate means of vindicating rights whose deprivation has not caused actual, provable
injury” (brackets and quotation marks omitted) (citing Memphis Cmty. Sch. Dist. v. Stachura,
477 U.S. 299, 308, n.11, 310 (1986)))
   Case 7:14-cv-03989-KMK-LMS Document 129 Filed 05/27/20 Page 2 of 2



     ORDERED that the Clerk of Court close this case.

SO ORDERED.

DATED:      May 27, 2020
            White Plains, New York             ________________________________
                                               KENNETH M. KARAS
                                               UNITED STATES DISTRICT JUDGE




                                           2
